                 Case 18-24170-AJC        Doc 124     Filed 08/02/19     Page 1 of 20



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:

ASTOR EB-5, LLC                                                Case No.1:18-BK-24170-AJC
                                                               Chapter 11
      Debtor.
____________________/

                       LANDLORD 1651 ASTOR LLC’S MEMORANDUM

            1651 Astor LLC (“Landlord”), by and through its undersigned counsel, hereby files this

memorandum to assist the Court as directed at the status conference held on July 3, 2019 and

pursuant to the Order on Status Conference [ECF No. 120]. Landlord would respectfully set forth

as follows:

                                              Procedural History

            1.     Debtor filed this Chapter 11 Case on November 14, 2018.            Debtor’s Case

Management Summary reflects that it owns the building and contents located at 956 Washington

Avenue, Miami Beach, Florida (“Premises”), which was operating as the Hotel Astor (the

“Hotel”). The Case Management Summary reflects that the Hotel was operating until September

2018. The Hotel has not been operating since that time.

            2.     The land on which the Hotel is situated is owned by Landlord and is the subject of

a ground lease with Debtor (the “Lease” or the “Ground Lease,” which will be more fully described

below).

            3.     Prior to the filing of the Chapter 11 case, on October 1, 2018, Landlord filed its

Complaint for Summary Eviction and Damages (the “Complaint”) against Debtor in Miami-Dade




9239913-4
                 Case 18-24170-AJC            Doc 124       Filed 08/02/19        Page 2 of 20



Circuit Court (the “State Court”), No. 2018-033208-CA-01 (the “State Court Action”). The State

Court Action was stayed as a result of the filing of the Chapter 11 case.

            4.    On December 7, 2018, Landlord filed its Motion for Stay Relief [ECF No. 28],

seeking relief to continue with the State Court Action. On January 22, 2019, the Court entered the

Order Granting Stay Relief to the Landlord [ECF No. 41] (the “Stay Relief Order”). The Stay

Relief Order authorized Landlord to continue the State Court Action, “up to and including entry

of Judgment, however Landlord shall not execute upon any judgment absent further order of this

Court.” Thus, Landlord obtained limited stay relief and was permitted to go back to State Court to

continue the case. Debtor has been active in its defense in the State Court Action and in posting

funds as required in the State Court Action. Debtor posted $413,973.68 on June 7, 2019 and an

additional $38,523.55 on June 28, 2019 and August 1, 20191 in accordance with the Agreed Order

on Defendant’s Motion for Rent Determination, dated April 17, 2019 (Doc. 40, in the state Court

Action).

            5.    Since the entry of the Stay Relief Order, Debtor has continued in Chapter 11, but

continues to have no ongoing operations (i.e. the hotel is not operating). Debtor has sought and

obtained an extension to exclusivity [ECF No. 70] through June 12, 2019, which time has now

passed. Debtor had a settlement approved [ECF No. 84], which removed David Hart as the

Manager of Debtor.

            6.    Purported Creditor, Astor EB-5 Funding, LLC, (“Alleged Lender”) filed its

Expedited Motion to Compel Debtor to Surrender Leased Premises Pursuant to 11 U.S.C.

365(D)(4) of the Bankruptcy Code ECF No. 97]. That Motion was denied, without prejudice on



1
 Pursuant to the terms of the Lease and the Doc. 40, in the state Court Action, beginning on August 1, 2019 Debtor
was required to fund $39,486.64 into the State Court registry. This issue will be addressed in the State Court
proceedings.


9239913-4
                  Case 18-24170-AJC             Doc 124        Filed 08/02/19         Page 3 of 20



May 13, 2019 [ECF No. 99]. Alleged Lender asserts that it is a secured creditor with a leasehold

mortgage. Debtor alleges that the secured debt is not truly debt.

            7.     Debtor has changed counsel and has obtained authorization to have counsel retained

as bankruptcy counsel [ECF No. 101] and counsel for the State Court Action [ECF No. 102].

            8.     With no ongoing operations and the removal of the prior Manager, it is unclear (at

least to Landlord) as to who is directing the actions of Debtor.

            9.     On July 2, 2019, Debtor filed an Adversary Complaint against the Alleged Lender

(the “Adversary Complaint”).

                                                     Issues Presented2

            A.     The Landlord is Owed Significant Sums.

            The Landlord is owed significant sums as a result of Debtor’s breach of the Lease by failing

to pay its rent obligations. As previously mentioned, Debtor has since posted $413,973.68 on June

7, 2019 and an additional $38,523.55 on June 28, 2019 in the State Court Registry to cure the rent

defaults in the Lease. In addition to the rent money that Debtor has posted in State Court registry,

Landlord, pursuant to the Lease, is entitled to taxes and fees associated with rent and Landlord’s

representation in these proceedings. Additionally, each month Debtor has a continuing obligation

to post $38,523.55 prior to the first of each subsequent month for Rent. Further, the Minimum

Annual Rent, as defined in the Lease, increases 2.5% effective on August 1, 2019; Debtor will

then need to post $39,486.64 with the State Court Registry thereafter. Landlord suggests that any

further rent payments, and the prior payments, should be paid directly to Landlord, as it is clear

Debtor intends to continue its occupancy of the Premises and assume the Lease.


2
  These issues are issues that have either been raised in the various Court hearings in this case or discussed as between
the Parties. There are presently no Motions or Pleadings before the Court that have requested specific relief from the
Court. Landlord reserves all rights claims and defenses and provides this Memorandum to assist the Court in its
analysis as requested at the Status Conference held on July 3, 2019.


9239913-4
                  Case 18-24170-AJC        Doc 124     Filed 08/02/19     Page 4 of 20



            B.     Has the Lease Been Assumed or Rejected?

            10.    While not directly before the Court in any pending pleading, Alleged Lender takes

the position, that Debtor’s failure to affirmatively assume the Lease should be deemed a rejection

and thus a termination of the Lease. Debtor has taken the position that its actions (specifically

posting $452,497.23 in the registry of the State Court) indicate its intention to assume the Lease.

However, Debtor has not yet filed a Plan of Reorganization or a Motion seeking the assumption

of the Lease.

            11.    Section 365(D)(4)(A) of the Bankruptcy Code provides

       “... an unexpired lease of nonresidential real property under which the debtor is the lessee
shall be deemed rejected, and the trustee shall immediately surrender that nonresidential real
property to the lessor, if the trustee does not assume or reject the unexpired lease by the earlier of-
-
       (i) the date that is 120 days after the date of the order for relief; or
       (ii) the date of the entry of an order confirming a plan. . . ”

            11 U.S.C. Section 365(D)(4)(A),

It is not disputed that Debtor filed this case on November 18, 2018 and that Debtor did not file a

Motion seeking to assume the Lease within the 120 days.

            12.    The time limits imposed by § 365(d) tend to be strictly applied. Debtors that intend

to retain a commercial location should typically make the assumption of the lease a priority issue.

42 No. 9 The Lawyer's Brief NL 2. In the event a debtor fails to timely assume a lease, the lease is

normally deemed rejected and the debtor shall immediately surrender the leased premises to the

landlord. In re Tubular Techs., LLC, 362 B.R. 243, 247 (Bankr. D.S.C. 2006) (citations omitted,

noting that a lease is rejected if not timely assumed and the clear and unambiguous language of §

365(d)(4) requires the debtor to surrender the property to the landlord).

            13.    However, a few courts have held that a debtor can assume or reject a lease without

filing a formal motion by communicating its intent to the lessor in an unequivocal manner. In re



9239913-4
                  Case 18-24170-AJC        Doc 124     Filed 08/02/19     Page 5 of 20



Sportsman's Link, Inc., No. 07-10454, 2007 WL 7023835, at *2 (Bankr. S.D. Ga. Oct. 31, 2007)

(citing to In re 1 Potato 2, Inc., 58 B.R. 752, 755 (Bankr.D.Minn.1986) (holding that a debtor in

possession may assume or reject an unexpired lease by clearly communicating in an unequivocal

manner its intentions to do so to the lessor, the debtor “must manifest an unconditional and

unambiguous decision”).

            14.    In this case, Debtor did not file a Motion to Assume within the 120-day time period.

However, Debtor has taken steps to demonstrate its desire and intention to assume the Lease.

Landlord wants to get paid the past due rents that it is owed. Landlord was granted stay relief, but

the Stay Relief order required to Landlord to obtain further order of this Court prior to actually

taking possession of the premises. In the State Court Action, Debtor has posted in excess of

$450,000 in the registry of the Court and in this Court has verbally advised the Court of its intention

to assume the Lease. Accordingly, Landlord, while reserving all of its rights regarding whether or

not the Lease has been rejected, submits that the issue remains open, pending further discussions

between the parties and, if necessary, a ruling from this Court on whether or not the Lease is

deemed rejected.

            C.     If the Lease is Deemed Rejected, Has the Lease Been Terminated.

            15.    The Alleged Lender contends that if the Lease is deemed rejected that a termination

of the Lease has occurred and that certain springing rights in favor of the Alleged Lender exist.

Before determining if, the Alleged Lender has any rights in the Lease, the issue of lease termination

would need to be determined (if the Lease has been deemed rejected, which has not been

determined).




9239913-4
                  Case 18-24170-AJC            Doc 124        Filed 08/02/19         Page 6 of 20



            16.    In the 11th Circuit, and other circuits around the country, there appears to be a split

of authority as to whether the rejection of an executory contract is deemed to be either a breach or

termination of the contract.3

            17.    In Thompkins v. Lil' Joe Records, Inc. the court cites to Section § 365(g) which

provides:

                   Except as provided in subsections (h)(2) and (i)(2) of this section, the rejection of
            an executory contract or unexpired lease of the debtor constitutes a breach of such
            contract or lease-
                   Thompkins v. Lil' Joe Records, Inc., 476 F.3d 1294 (11th Cir. 2007) (citing 11
            U.S.C. § 365(g))

            18.    The court in Lil Joe Records, Inc., expanded on its analysis and stated rejection

“does not embody the contract-vaporizing properties so commonly ascribed to it .... Rejection

merely frees the estate from the obligation to perform; it does not make the contract disappear.”

Id. citing In re Drexel Burnham Lambert Group, Inc., 138 B.R. at 703. More specifically,

“[r]ejection has absolutely no effect upon the contract's continued existence; the contract is not

cancelled, repudiated, rescinded, or in any other fashion terminated.” Id. at 703 (quotations

omitted); see also Eastover Bank for Savings v. Sowashee Venture (In re Austin Dev. Co.), 19 F.3d

1077, 1082 (5th Cir.1994) (holding that rejection under § 365(g) “does not mean that the executory

contract ... has been terminated, but only that a breach has been deemed to occur”);



3
 With respect to non-residential real estate, however, a majority of courts have concluded that the express requirement
for surrender upon failure to assume within the statutory period necessarily implies a termination of the leasehold
estate. See Sea Harvest Corp. v. Riviera Land Co., 868 F.2d 1077 (9th Cir.1989); In re Henderson, 245 B.R. 449
(Bankr.S.D.N.Y.2000); In re Locke, 180 B.R. 245 (Bankr.C.D.Cal.1995); In re 6177 Realty Assoc., Inc., 142 B.R.
1017 (Bankr.S.D.Fla.1992); Chatlos Sys. Inc. v. Kaplan, 147 B.R. 96 (D.Del.1992), aff'd, 998 F.2d 1005 (3rd
Cir.1993); In re Giles Assoc., Ltd., 92 B.R. 695 (Bankr.W.D.Tex.1988); In re Gillis, 92 B.R. 461 (Bankr.D.Hawai‘i
1988); In re Bernard, 69 B.R. 13 (Bankr.D.Hawai‘i 1986); In re Southwest Aircraft Services, Inc., 53 B.R. 805
(Bankr.C.D.Cal.1985), rev'd on other grounds, 831 F.2d 848 (9th Cir.1987), cert. denied, 487 U.S. 1206, 108 S.Ct.
2848, 101 L.Ed.2d 885 (1988); In re Hawaii Dimensions, Inc., 39 B.R. 606 (Bankr.D.Hawai‘i 1984), aff'd, 47 B.R.
425 (D.Haw.1985). Other courts have disagreed. See Matter of Austin Development Co., 19 F.3d 1077 (5th
Cir.1994), cert. denied, 513 U.S. 874, 115 S.Ct. 201, 130 L.Ed.2d 132 (1994); In re Blackburn, 88 B.R. 273
(Bankr.S.D.Cal.1988); In re Picnic ‘N Chicken, Inc., 58 B.R. 523 (Bankr.S.D.Cal.1986); In re Storage Technology
Corp., 53 B.R. 471 (Bankr.D.Colo.1985).


9239913-4
                  Case 18-24170-AJC            Doc 124        Filed 08/02/19         Page 7 of 20



            19.    It is important to note that Lil Joe Records, Inc. did not deal with non-residential

property and was not subject to the language set forth in Section 365(d)(4) as the property in

controversy here would be.

            20.    However, In In re 6177 Realty Assocs., Inc., Judge Mark held that the specific

language provided for in § 365(d)(4) renders rejection of a non-residential real property lease

different from other executory contracts in which rejection may not equal termination. In re 6177

Realty Assocs., Inc., 142 B.R. 1017, 1019 (Bankr. S.D. Fla. 1992)4. That court, citing to Judge

Russell in the Southwest Aircraft case, stated “by requiring that upon rejection under § 365(d)(4),

‘the Trustee shall immediately surrender such non-residential real property to the lessor,’ it is clear

Congress intended that rejecting a lease terminates the lease.” In re Southwest Aircraft Services,

Inc., 53 B.R. 805 (Bankr.C.D.Cal.1985). Judge Mark went further to find “Once the underlying

lease is terminated, leasehold mortgagees or sublessees retain no interest that can be pursued in

bankruptcy court or state court. Id. at 1019. Deeming the rejection to be termination is consistent

with the public policy embodied in § 365(d)(4) and does not prejudice the rights of leasehold

mortgagees or sublessees. Id. Depending upon the terms of their mortgage or sublease, these

parties may have standing to seek assumption of the underlying lease to protect their rights. But

they must act within the statutorily prescribed sixty (60) days. Id. Rather, having concluded that

the underlying lease is terminated, “the landlord is entitled to immediate surrender of the premises

not only by the Papos (subtenant) but also by 6177 Realty (tenant) and any other parties who claim

an interest in the premises”. In re 6177 Realty Assocs., Inc., 142 B.R. at 1019; See also In re Elm

Inn, Inc., 942 F.2d 630 (9th Cir.1991) (holding that it is appropriate for the bankruptcy court to


4
  This Court agreed that rejection does not always equal termination of executory contracts. However, Judge Mark
nevertheless agreed with the majority of cases which hold that rejection does equal termination of non-residential real
property leases in which the debtor or Trustee is the lessee. In re 6177 Realty Assocs., Inc., 142 B.R. 1017, 1019
(Bankr. S.D. Fla. 1992).


9239913-4
                  Case 18-24170-AJC        Doc 124      Filed 08/02/19     Page 8 of 20



enter an order compelling surrender of the premises once a lease has been rejected under §

365(d)(4)). The primary reason for reaching this result is the specific statutory language in §

365(d)(4). Id.

            21.    In In re Driscoll, Judge Olson reviewed the reasoning behind 6177 Realty Assocs.,

Inc., and said it “technically remains good law, [however] the theoretical underpinning of the

decision has essentially been stripped, citing to a Judge Jennemann case, In re Florida Lifestyle

Apparel, 221 B.R. 897, 898 (Bankr. M.D. Fla. 1997) and a more recent Judge Mark case, In re

CHS Electronics, Inc., 265 B.R. 339, 342 (Bankr. S.D. Fla. 2001). These cases are inapplicable

and do not focus any of its analysis on § 365(D)(4) and instead examined § 365(D)(3) as to whether

a landlord is entitled to administrative priority expense for post-petition obligations under the lease

when the leased premises had been surrendered prepetition. These courts held: until a Chapter 11

debtor-lessee rejected its unexpired lease, lessor was automatically entitled to administrative

expense claim for rent accruing post-petition, without necessity of showing any benefit to estate.

            22.    However, other circuits have rejected the line of reasoning identified in 6177 Realty

Assoc’s, and have concluded that a debtor's inaction in timely deciding to assume or reject a lease

of nonresidential real property under § 365(d)(4), leads to a deemed rejection, and does not effect

a termination of that lease, or, consequently, an implied forfeiture of the rights of third parties to

the lease. Matter of Austin Dev. Co., 19 F.3d 1077, 1083 (5th Cir. 1994). These courts assert that

this is a capricious result that makes no bankruptcy sense- that the most adverse consequences of

365(d)(4) would fall on the third-party mortgagee whose rights have been held forfeited by

operation of law without the procedural protections of an adversary proceeding. Id.




9239913-4
                  Case 18-24170-AJC             Doc 124        Filed 08/02/19          Page 9 of 20



            23.    Thus, the issue of whether the Lease is terminated or whether Debtor has breached

the Lease appears to remain a contested issue. Accordingly, any potential rights that the Alleged

Lender may have upon a termination of the Lease remain to be determined.

            D.     Even if the Lease Has Been Rejected and Deemed Terminated, the Alleged
                   Lender’s Rights are Not Clear.

            24.    Alleged Lender further argues that upon the termination of the Lease, it (the

Alleged Lender) essentially has the right to step into the Lease as the Lessee or that Landlord has

the obligation to negotiate a new lease with them.

            25.    Again, while this issue is not before the Court, this argument has many weaknesses.

                   Alleged Lender is Not an Institutional Lender

            26.    If the Alleged Lender is deemed to be a true secured creditor and a leasehold

mortgagee (which is subject to dispute and the subject of the Adversary Complaint), the Lease

purports to provide leasehold mortgagees certain benefits so long as said leasehold mortgagee is

an Institutional Lender (as such term is used and defined in the Lease) and such Institutional Lender

provides Landlord “a true copy thereof, together with written notice specifying the name and

address of such leasehold mortgages and the pertinent recording data with respect to such

Leasehold Mortgages”.

            27.    However, Alleged Lender clearly is not an Institutional Lender.5 Alleged Lender’s

members are simply comprised of EB-5 investors who are in the same position as the EB-5

investors who comprise the members of Debtor. If Alleged Lender cannot satisfy this condition

precedent, then all of their subsequent arguments in this regard fail.



5
  Article 1 of the Lease defines an Institutional Lender as “A savings bank; federal saving and loan association; national
bank; trust company; life insurance company or other insurance company; a cooperative bank; profit or retirement
fund; governmental agency; educational institution; or other financial or lending institution who loans on real estate
are regulated by federal or state law which may include an investment bank or REIT; or other entity of that type that
is general recognized within industry standards as an institutional lender.


9239913-4
                  Case 18-24170-AJC           Doc 124        Filed 08/02/19        Page 10 of 20



            28.    Assuming that Alleged Lender can somehow prove that it is an Institutional Lender,

Alleged Lender failed to comply with Section 11.2(d) of the Lease, which would preclude them

from exercising any purported rights under the Lease. This Section of the Lease provides a

leasehold mortgagee, that satisfies the above condition precedent, with the right to enter into a new

lease with Landlord, in the event the Lease is terminated or in default, so long as the leasehold

mortgage provides a written request for a new lease and payment to Landlord of all amounts then

due to Landlord but for the termination within twenty-five (25) days of a notice of the termination.

The Alleged Lender did not provide Landlord with any notice of its Leasehold Mortgage and

therefore is not entitled to any benefits conferred to leasehold mortgagees under the Lease.

            29.    Notwithstanding that Alleged Lender is not an Institutional Lender, and that

Alleged Lender failed to provide the required notice under the Lease6, Landlord, after discovery

of the Alleged Lender’s Mortgage by searching the public records for encumbrances on the

Premises in preparation of filing the eviction action in State Court, provided its first Notice of

Termination of the Lease to Lender on October 1, 2018. Alleged Lender did not attempt to exercise

any right under the Lease by making a written request for a new lease nor took any action to cure

Debtor’s default within the 25-day period or after. Therefore, any right Alleged Lender may have

believed it had under Lease has lapsed.

            30.    The Alleged Lender has positioned that the original Notice of Termination was

insufficient as Landlord’s notice was sent to the attention of David J. Hart. Alleged Lender argues

that Mr. Hart, at the time of Notice of Termination, was no longer affiliated with Alleged Lender

and, therefore, the Notice of Termination was not sufficient. Although Landlord was not obligated

to notify the Alleged Lender of the termination, Landlord points out that the Mortgage, provides


6
 Query whether Alleged Lender failed to provide notice to Landlord of the existence of the mortgage since Alleged
Lender cannot comply with the condition precedent to achieve the lender safe harbor afforded to Institutional Lenders.


9239913-4
                  Case 18-24170-AJC           Doc 124       Filed 08/02/19         Page 11 of 20



that “. . . notice to either party shall be sent to the respective address set forth on the first page of

this Mortgage”. Mr. Hart is identified as the appropriate notice party in the Mortgage. Additionally,

the Secretary of State Division of Corporation’s database (“Sunbiz”) indicated that Mr. Hart was

the registered agent of Alleged Lender at that time.

            31.    Further, to the extent the Court determines, that pursuant to Section § 365(D)(4),

Debtor’s failure to assume the Lease within the time frame provided resulted in the automatic

rejection of the Lease, Alleged Lender was well aware and participated in the bankruptcy case, yet

again took no action and failed to provide any notice of its election to enter into a new lease with

Landlord nor took any action to cure the default. While Landlord would dispute that the Alleged

Lender had an additional twenty-five (25) days to cure the termination from the date of rejection

by Debtor, that date has also since expired.

            32.    As such, to the extent Debtor’s interest in the Lease has been terminated, the

Alleged Lender’s rights under the Lease, if any, have also been lost. Even if Alleged Lender can

overcome the hurdle of not being an Institutional Lender, Alleged Lender’s rights are time-barred

as they did not (i) respond to Landlord’s original Notice of Termination; (ii) post any funds to cure

Debtor’s default of the lease; nor (iii) file a Motion within the statutorily prescribed one-hundred

and twenty (120) days under § 365(D)(4).7

            33.    Subsequently, taking a belts and suspenders approach due to Alleged Lender’s

insistence that Alleged Lender retained rights under the Lease, Landlord sent a second Notice of

Termination dated April 22, 2019 (Exhibit “B”, “Second Notice of Termination”), to the extent

Alleged Lender still asserted it maintained election rights under the Lease. The Second Notice of



7
  Section § 365(d)(4) was revised subsequent to the ruling in In re 6177 Realty Associates, Inc., 142 B.R. 1017
extending the deadline for the Trustee (or debtor-in-possession) to assume or reject an unexpired lease to one-hundred
and twenty (120) days instead of sixty (60) days.


9239913-4
                  Case 18-24170-AJC        Doc 124     Filed 08/02/19     Page 12 of 20



Termination was provided because Landlord viewed Alleged Lender’s actions as interfering with

Debtor’s rights under the Lease. Landlord alleged that Alleged Lender did not have any right to

make an election under Section 11.2 of the Lease and further reserved Landlord’s right to contest

any right asserted by Alleged Lender but gave a non-contestable termination date. Even so, the

Alleged Lender has not made such election and further has not provided any evidence of Alleged

Lender’s ability to perform, i.e., that it is able to pay all sums due under the Lease, including

attorney’s fees. If Alleged Lender truly wanted to exercise its rights it should, as they say, –“show

us the money”. The Alleged Lender has taken no action, other than efforts to disrupt the

Bankruptcy Case, to try to show its good faith or efforts to enter into a new lease. Instead, Debtor

has posted in excess of $450,000 to demonstrate its efforts to comply with the Lease and the

outstanding arrearages.

            Landlord has rights to the Premises (the Hotel) Upon Eviction/Termination

            34.    As described herein, Landlord has a ground lease with Debtor. The Hotel is located

on the Premises that is the subject of the Lease. Alleged Lender asserts an interest in the actual

physical premises and the income that may flow from the property.

            35.    Again, while this issue is not before the Court in any pending motion, it is an issue

that has been raised between the parties. While reserving all rights, Landlord would assert

numerous arguments in this regard.

            36.    A leasehold mortgage such as the one asserted by the Alleged Lender is an

encumbrance on a tenant’s interest in a lease conveyed to a lender as collateral for a loan to the

tenant. The obligations of a tenant to a leasehold mortgagee are governed by the leasehold

mortgage and related loan documents, and likewise the obligations between a tenant and a landlord

are governed by the Ground Lease. The relationship between the three parties, landlord, tenant,




9239913-4
                  Case 18-24170-AJC              Doc 124        Filed 08/02/19         Page 13 of 20



and a leasehold mortgagee are generally governed by a ground lease or a separate consent and

subordination, non-disturbance and attornment agreement (“SNDA”).

            37.      A lease made prior to the execution of a mortgage is superior in priority to the

mortgage, unless the lease has been subordinated. See§ 9-2. Priorities between leases and the

mortgage, Fla. Mortgages § 9-2; and see also Glendale Fed. Bank v. Hadden, 73 Cal. App. 4th

1150, 1153, 87 Cal. Rptr. 2d 102, 104 (1999) (By accepting a leasehold as collateral, a lender takes

subject to all the terms of the lease.)

            38.      To protect itself against termination of the leasehold interest a lender must obtain a

contractual right to receive notice of the tenant's defaults and to cure those defaults. Glendale Fed.

Bank v. Hadden, 73 Cal. App. 4th at 1153-54 citing to See 1, Ruda, Asset–Based Financing: A

Transactional Guide, supra, § 8.03[4][a], at p. 8–25.). A lender can protect itself from the

termination of a lease as a result of a default either by reaching a separate agreement, such as an

SNDA with the landlord which permits it to cure any defaults or by obtaining an amendment to

the lease which so provides. Id. Here, the Alleged Lender failed to secure an SNDA and pursuant

to the leasehold mortgage provisions, as stated in the Lease, does not qualify for any protection as

a Leasehold Mortgagee.8 Further, Debtor is currently disputing the validity of the Mortgage.

            39.      Although, in California, the Court in Glendale held that the mortgagee’s interest

was coexistent with the leasehold interest; termination of the lease terminated the mortgage

interest. Glendale Fed. Bank v. Hadden, 73 Cal. App. 4th at 1153-54 citing Bowen v. Selby, 106



8
 The Lease provided that any leasehold mortgagee must be an “Institutional Lender”, which is defined in the
Ground Lease as follows:

            Institutional Lender: A savings bank; federal savings and loan association; national bank; trust company; life
            insurance company or other insurance company; a cooperative bank; profit or retirement fund; government
            agency; educational institution; or other financial or lending institution whose loans on real estate are
            regulated by federal or state law which may include an investment bank or REIT; or other entity of the type
            that is generally recognized within industry standards as an institutional lender. Article 1 of the


9239913-4
                  Case 18-24170-AJC        Doc 124     Filed 08/02/19     Page 14 of 20



Neb. 166, 183 N.W. 93, 94 (1921); see also Sw. Vill. Water Co. v. Fleming, 442 So. 2d 89, 91 (Ala.

1983) (“since [Lender's] rights were derived from the rights held by [Tenant], [Lender] could stand

in no higher position than [Tenant]. Therefore, any rights that [Lender] may have in the leasehold

property were, by necessity, also extinguished”). In reaching this conclusion, the Bowen court

reasoned that a mortgagee who acquires a leasehold interest takes the mortgage with notice of all

the covenants and pursuant to all the provisions in the lease. See Bowen v. Selby, 106 Neb. 166,

183 N.W. 93, (1921) “It was [the mortgagees'] duty to ... to see that those covenants were complied

with and that the lease [was] saved from forfeiture.” Id. at 94.). Having failed to ensure that the

provisions of the lease were followed, the repossession of the property by defendants under the

provisions of the lease terminated the plaintiffs' mortgage interest. Id. at pp. 94–95; See also Banco

Panamericano, Inc. v. City of Peoria, 880 F.3d 329 (7th Cir. 2018) (holding that even a DIP lender

with a super-priority claim secured by a "blanket lien" on all of the debtor lessee’s assets did not

have a "better claim" to property which automatically reverted to the lessor upon termination of a

lease.)

            40.    As such, to permit the Alleged Lender to assume the position of the lessee and cure

the default in the Lease, the court would be giving rights to the Alleged Lender that were not

afforded under the Lease. The court should not force Landlord to adhere to a contract not of their

own making. See generally, Sw. Vill. Water Co. v. Fleming, 442 So. 2d 89, 91 (Ala. 1983).

            Alleged Lender must follow Provisions set forth in Lease Agreement

            41.    The terms and provisions of the Lease as it relates to subsequent Leasehold

Mortgages is set forth in Section 11.2 of the Lease and provides as follows:

            11.2 Leasehold Mortgages. Tenant and every successor and assign . . . is hereby given
            the right by Landlord in addition to any other rights herein granted, without Landlord’s
            prior consent to mortgage its respective interest in the Ground Lease, or any part or parts
            thereof, under one or more leasehold mortgages and to assign its interest under this Ground



9239913-4
                  Case 18-24170-AJC         Doc 124     Filed 08/02/19      Page 15 of 20



            Lease or the sublease, or any part or parts thereof, as collateral security for such mortgages
            upon the condition that all rights acquired under such mortgages shall be subject to
            each and all of the covenants, conditions, and restrictions set forth in this Ground
            Lease to all rights and interests of Landlord herein, none of which covenants,
            conditions or restrictions is or shall be waived by Landlord by reason of the right
            given so to mortgage such interest in this Ground Lease as expressly provided herein
            (all such mortgages being herein collectively called “Leasehold Mortgages,” each of
            which shall be an Institutional Lender, and the holders thereof being herein collectively
            referred to as “Leasehold Mortgagees”)
            ...
            If any or Tenant or Tenant’s successors and assigns or any subtenant of all or substantially
            all of the Demised Premises shall mortgage this leasehold. . . and if the holders of such
            Leasehold Mortgages shall contemporaneously or subsequently send to Landlord a
            true copy thereof, together with written notice specifying the name and address of
            such Leasehold Mortgagees and the pertinent recording data with respect to such
            Leasehold Mortgages, Landlord agrees that until written notice of satisfaction of such
            Leasehold Mortgages is given by the holders thereof to Landlord, the following provisions
            shall apply.

            42.    Pursuant to these terms in the Lease, Debtor was provided consent to mortgage its

respective interest in the Lease, with the explicit understanding that “all rights acquired under such

mortgages shall be subject to each and all of the covenants, conditions, and restrictions set forth in

this ground lease”. Thus, at no point in time could Alleged Lender’s mortgage ever become senior

to Landlord’s Lease.

            43.    Further, in order to be entitled to certain benefits provided under the Lease, Alleged

Lender must have provided Landlord a true copy thereof, together with written notice specifying

the name and address of such Leasehold Mortgagees and the pertinent recording data with respect

to such Leasehold Mortgages. This notice along with a copy of the Mortgage never provided to

Landlord.

            44.    In Bank of Pensacola, the court held that the landlord was not required to provide

a lender, who did not comply with the notice provisions of the ground lease, with any benefits,

including a notice of default. Bank of Pensacola v. Am. Nat. Ins. Co., No. 3:07CV232/LAC, 2008

WL 817100, at *2 (N.D. Fla. Mar. 24, 2008). The bank argued that even though it did not comply



9239913-4
                  Case 18-24170-AJC           Doc 124        Filed 08/02/19         Page 16 of 20



with the exact provisions of the ground lease, it was still entitled to these benefits and protections

because the landlord had implied notice. The bankruptcy court disagreed with this argument and

stated: “knowledge that the Bank planned or intended to take a mortgage on the leasehold is not

equivalent to actual knowledge that the Bank did in fact take a mortgage on the leasehold. There

is no evidence in the record to show that ANICO knew that the mortgage was actually executed.”

Id.9

            45.    The Bankruptcy court continued its argument stating:

            Furthermore, it should be emphasized that the Bank's argument of implied notice really
            only solves part of the equation as far as the requirement in the ground lease agreement. It
            is not simply notice of the execution of the mortgage agreement that triggered the need for
            ANICO to provide notice of default; also required is that the Bank provide ANICO with
            an actual copy of the mortgage agreement. While ANICO of course should be entitled to a
            copy of the document without having to explain the purpose for wanting to have the
            document on hand, it was evident to both the Bankruptcy Court and now to this court that
            the mortgage document would serve as a catalyst or reminder to ANICO that it should
            notify the Bank in the event of the default. Although this may amount to a somewhat
            technical reading of the contract language, the purpose and functionality of this
            particularized requirement is nonetheless apparent. Id.

            46.    Similarly, in this case, not only does the Alleged Lender fail to meet the

requirement of being an “Institutional Lender” as defined in the Lease and in fn8 above, there is

also no record and no evidence provided by Alleged Lender that it provided notice of its leasehold

mortgage nor provided a true copy of the mortgage. Therefore, any benefits bestowed upon an

Institutional Lender that provided notice and a copy of the Mortgage, should not be given to

Alleged Lender.




9
 It’s important to note that the Court specifically found that ANICO did not have actual notice of the Bank's mortgage
on the leasehold. But see Manufacturers & Traders Tr. Co. v. Casey Assocs. Ltd. P'ship, No. NNHCV176074376S,
2019 WL 2518319, at *7 (Conn. Super. Ct. May 13, 2019) which stated: The court's decision in Bank of Pensacola is
readily distinguishable from this case because in Bank of Pensacola, there was no evidence that the landlord had actual
notice of the bank's leasehold mortgage



9239913-4
                  Case 18-24170-AJC        Doc 124     Filed 08/02/19     Page 17 of 20



            Landlord’s Priority as to the Building, Improvements and Rents

            47.    It should be acknowledged that the Alleged Lender’s mortgage not only

encumbered Debtor’s leasehold interest in the Lease but also encumbered Debtor’s interest in the

Building and Improvements on the Property. Although Alleged Lender may try to assert that it’s

mortgage on the Building and Improvements is on the Fee, any rights to such property would be

second in line to Landlord’s claim, as a prior encumbrance. To the extent the Alleged Lender

asserts that it has priority as to the building and rents derived therefrom is in disagreement with

Florida Law and Landlord’s entitlement to a “landlord lien” on Debtor’s property.

            48.    Florida Statute Section 83.08 governs the creation of a landlord's lien for rent due

and owing. Section 83.08 states:

            Every person to whom rent may be due, the person's heirs, executors, administrators or
            assigns, shall have a lien for such rent upon the property found upon or off the premises
            leased or rented, and in the possession of any person, as follows:

                   (1) Upon agricultural products raised on the land leased or rented for the current
                   year. This lien shall be superior to all other liens, though of older date.
                   (2) Upon all other property of the lessee or his or her sublessee or assigns, usually
                   kept on the premises. This lien shall be superior to any lien acquired subsequent to
                   the bringing of the property on the premises leased.
                   (3) Upon all other property of the defendant. This lien shall date from the levy of
                   the distress warrant hereinafter provided. Fla. Stat. § 83.08 (2008).

            49.    Further, a landlord's statutory lien need not be filed or recorded to be perfected;

rather, it attaches at the commencement of tenancy or as soon as the chattel is brought onto the

premises and is superior to a subsequently created chattel lien. Beason–Simmons v. Avion

Technologies Inc. 662 So.2d 1317, 1318 (4th DCA 1995) (citing Lovett v. Lee, 141 Fla. 395, 193

So. 538 (Fla.1940)); see also Geiger Mut. Agency, Inc. v. Wright, 233 So. 2d 444 (Fla. Dist. Ct.

App. 1970)

            50.    A landlord's lien attaches either at time of commencement of tenancy or when

chattel is brought on premises and landlord's lien is superior to subsequently created chattel liens,


9239913-4
                  Case 18-24170-AJC      Doc 124       Filed 08/02/19   Page 18 of 20



and without specific acts of landlord agreeing to subordinate his lien to that of chattel mortgage,

he continues to possess a priority of lien over that of chattel mortgagee

            51.    Thus, a landlord's lien is superior even when the rent default occurs after an

intervening lien has been perfected. In re Miller Eng'g, Inc., 398 B.R. 473, 482–83 (Bankr. S.D.

Fla. 2008) citing to Lovett, 141 Fla. at 405–06, 193 So. 538. However, a “landlord's lien is not

superior to a lien acquired by another prior to the bringing of the property upon the leased premises,

or prior to the commencement of the tenancy under the lease.” Id. citing to Ruge v. Webb Press

Co., 71 Fla. 536, 544, 71 So. 627 (1916). However, note that the existence of a landlord's lien is

not permanent. As stated by the Florida Third District Court of Appeal: Nowhere in the statute

does it indicate that the superiority of a landlord's lien over a subsequent lienholder continues after

the lease period has ended, the lease's terms and conditions fulfilled, and a new lease is entered.

Id.

                                                 Conclusion

            The issues can be summarized as follows:

            1.     It remains to be determined if Debtor has or will assume the Lease. However,

Debtor has made its intention known to assume the Lease and has placed funds, as required by the

State Court, into the registry of the Court. Landlord submits that those funds should be immediately

released to Landlord and that future payments should be made directly to Landlord and not through

the State Court registry;

            2.     Debtor disputes the validity of the Alleged Lender’s mortgage and secured claim.

Until a determination is made as to this issue, Alleged Lender should not be permitted to interfere

with Landlord’s rights. Alternatively, if the Alleged Lender is prepared to immediately fund to

Landlord the amount sufficient to cure all arrearages, this analysis may be different;




9239913-4
                 Case 18-24170-AJC       Doc 124     Filed 08/02/19     Page 19 of 20



            3.    If the Alleged Lender is determined to have a valid secured claim and leasehold

mortgage, Landlord would dispute that Alleged Lender is an Institutional Lender, and that it has

any rights as same, under the Lease;

            4.    Debtor should be required to file a Plan and Disclosure Statement promptly to move

this case towards resolution;

            5.    Perhaps a mediation would be successful in resolving the issues between the

parties; and

            6.    Landlord’s rights should be preserved and until such time as all defaults have been

cured, it should be entitled to continue to pursue its rights and remedies.


Dated: August 2 , 2019                                 Respectfully submitted,
                                                       BERGER SINGERMAN LLP
                                                       Attorneys for 1651 Astor LLC
                                                       1450 Brickell Ave., Suite 1900
                                                       Miami, FL 33131
                                                       Tel: (305) 755-9500
                                                       Fax: (305) 714-4340

                                                       /s/ Brian G. Rich
                                                       Brian G. Rich
                                                       Florida Bar No. 038229
                                                       brich@bergersingerman.com
                                                       Barry Lapides
                                                       Florida Bar No. 683558
                                                       blapides@bergersingerman.com




9239913-4
                 Case 18-24170-AJC       Doc 124    Filed 08/02/19    Page 20 of 20



                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been served by the

Court’s CM/ECF System on all registered users, including Attorneys for the Debtor, on this 2nd

day of August, 2019.

                                                      /s/ Brian G. Rich
                                                      Brian G. Rich




9239913-4
